Citation Nr: 0832372	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  07-00 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for residuals of brain 
aneurysm.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active service from November 1974 to July 
1981.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2005 rating decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Hartford, 
Connecticut.

The claim for service connection for PTSD is discussed in the 
remand section of the document below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


FINDINGS OF FACT

1.  The preponderance of the probative evidence indicates 
that a low back disorder is not related to an in-service 
disease or injury.

2.  The preponderance of the probative evidence indicates 
that residuals of a brain aneurysm is not related to an in-
service disease or injury.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
active service, nor may lumbar arthritis be presumed to have 
been incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112,  1113, 1131, 1137, 5103, 
5103A, 5107(b) (West 2002 and Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309(a) (2007).

2.  Residuals of brain aneurysm were not incurred in or 
aggravated by active service, nor may they be presumed to 
have been incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112,  1113, 1131, 1137, 5103, 
5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159. 3.303, 3.307, 
3.309(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126, have been met.  There is no issue as to 
providing an appropriate application form or completeness of 
the application.  VA notified the veteran in July 2005 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant and what part VA will attempt 
to obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The RO did not provide the veteran notice of how disability 
ratings and effective dates are determined.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board finds this 
omission, however, is not prejudicial in light of the 
decision reached below.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).  Thus the Board finds the 
VCAA notice requirements were substantially complied with.

VA has also fulfilled its duty to assist the veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  The Board notes the RO adjudicated the claims 
without affording the veteran a VA examination.  The Board 
finds the probative evidence of records shows this facet of 
the Duty to Assist was not triggered.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that: 1) the claimant 
has a current disability or signs and symptoms of a current 
disability; 2) the record indicates that the disability or 
signs and symptoms of disability may be associated with 
active service; and, 3) the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d).  (Emphasis added)  The evidence of a 
link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  The threshold for the duty to get an examination is 
rather low.   McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Only element number one is shown by the evidence.  The VA and 
private treatment records do note diagnoses of a low back 
disorder and carotid aneurysm status post-coil insertion.  
Service treatment records are, however, negative for any 
entries related to complaints, findings, or treatment for 
back or brain symptoms, and no treatment record associated 
with the claims file notes a link between these disorders and 
the veteran's active service.  Further, the Board finds the 
record contains sufficient information to decide the appeal.  
Thus, the low threshold notwithstanding, the necessity for a 
VA examination was not triggered.  See 38 C.F.R. 
§ 3.159(c)(4).

In sum, while the veteran may not have received full notice 
prior to the initial decision, after notice was provided, she 
was afforded a meaningful opportunity to participate in the 
adjudication of the claims.  She was provided the opportunity 
to present pertinent evidence and testimony.  See Washington 
v. Nicholson, 21 Vet. App. 191 (2007).  Thus, there is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).



Governing Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  Further, where a veteran served 
continuously for ninety (90) days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
either arthritis, brain hemorrhage, or brain thrombosis 
becomes manifest to a degree of 10 percent within one year 
from date of termination of active duty, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§  3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Analysis

Back disorder.  VA treatment records from November 2005 note 
the veteran to have degenerative disc disease at T11-12, L5, 
and S1-2, with sciatica.  Treatment records associated with 
the claims file note no history of back symptomatology linked 
with her active service.  Service treatment records are 
negative for any entries related to complaints, findings, or 
treatment for back symptomatology.  A report of physical 
examination at discharge from active service is not of 
record.  The Board notes an undated Report Of Personal 
Medical History on which the veteran denied any history of 
recurring back pain.  The Report Of Medical Examination For 
Periodic assessed all areas as normal.  In light of the fact 
the examiner noted on the report the veteran was 14-16 weeks 
pregnant, the Board notes the date of her profile for 
pregnancy and places the date of this examination as December 
1979.

There is no evidence of any complaints, findings, or 
treatment for back symptoms within one year of the veteran's 
discharge form active service.  Records of the veteran's 
private physician, Dr. Chustecka, M.D., for the period 2003-
2005, note the veteran's spine was normal in November 2003.  
An entry of November 2004 notes the veteran's complaint of 
low back pain with radiation.  No prior history of back pain 
is noted, or any comment or opinion as to etiology.

The veteran made only limited submissions in response to the 
RO's request for information or evidence that would tend to 
support her claim.  There simply is no evidence of any back 
symptomatology during active service or within one year after 
discharge.  Per the evidence of record, the earliest date at 
which the veteran manifested back symptoms is 2004.  Thus, 
the Board is constrained to find the preponderance of the 
evidence is against the claim on both a presumptive and 
direct basis.  38 C.F.R. §§ 3.303, 3.307, 3.309(a).

Brain aneurysm.  Service treatment records note the veteran's 
presentation in October 1980 with complaints of headaches.  
Examination was negative, and the examiner noted an 
impression of possible migraines and tension headaches.  In 
November 1980, she complained of an aching left eye socket.  
The examiner noted the veteran's report that she had been 
blind in the left eye as long as she could remember.  Her 
correction for refraction was noted.  An entry of November 
1979 notes the veteran as having acute and chronic sinusitis.  
As noted above, the 1979 examination assessed all areas as 
normal.  There is no evidence of any brain or central nervous 
system symptomatology within one year of the veteran's 
discharge.

A November 2003 CT examination report of Yale New Haven 
Hospital notes an aneurysm of the medial aspect of the right 
intracavernous carotid artery.  The aneurysm was repaired in 
2004 and a coil inserted.  None of the medical records 
related to this diagnosis and procedure note any indication 
or opinion to the effect the aneurysm is causally linked to 
the veteran's active service.  Other than the fact she filed 
a claim for service connection, even the veteran has not 
asserted any connection.  The Board finds the preponderance 
of the evidence is against the claim on both a direct and 
presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309(a).

The benefits sought on appeal are denied.  In reaching this 
decision the Board considered the doctrine of reasonable 
doubt.  As the preponderance of the evidence is against the 
veteran's claims, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).


ORDER

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for residuals of brain 
aneurysm is denied.


REMAND

The veteran did not complete and return the PTSD 
Questionnaire provided to her in July 2005 by the RO in an 
effort to assist her with the development of his claim.  A VA 
mental health entry of May 2005 notes the veteran to report 
having in- and post-service stressors.  The entry notes that, 
while stationed at Taegu, Republic of Korea (ROK), the 
veteran was part of a rescue and recovery effort to aid 
victims of an Army helicopter crash.  The entry notes the 
veteran was dropped from a helicopter, but the essence of the 
stressor is that the veteran was involved in loading the 
bodies of those killed in the crash, some of which had been 
dead for days.  She also noted the sole survivor was 
paralyzed from the neck down.  The entry notes the veteran's 
diagnoses of PTSD, panic disorder without agoraphobia, and 
major depressive disorder.  Dr. Chustecka's records only note 
a diagnosis of anxiety disorder.

The veteran submitted two statements from a former officer.  
Laurence W. Levinger, M.D., notes in a March 2008 statement 
that he was an Army medical officer assigned to the 543rd 
General Dispensary, Taegu, ROK, when, circa June 1977, a med-
evac helicopter crashed in mountainous terrain near Taegu.  
Dr. Levinger reportedly hiked to the crash site and rendered 
medical aid.  Later that evening, a second helicopter, 
piloted by a personal friend, Bill Lashley, crashed in the 
fog while trying to reach the crash site of the first 
helicopter, and the entire crew was killed.

In a May 2008 statement, Dr. Levinger notes the veteran 
worked at the dispensary and she went out to the second crash 
site.  He could remember no further details.  Service 
personnel records note the veteran's assignment to Korea 
during the time frame in question.

In November 2006, the RO entered a formal finding that the 
veteran provided insufficient information to submit a 
research request to the U. S. Army and Joint Services Records 
Research Center (JSRRC).  The Board notes, however, that a 
brief search of the Internet confirmed the death of Captain 
William A. Lashley on July 13, 1977, while on a mercy 
mission.  See http://www.armyaircrews.com/huey.html.
The website notes the unit as the 377th MED.  The helicopter 
was from the HML-367, Detachment B. 

The Board deems a research request to JSRRC is in order, in 
light of the above information.  Unit or Battalion-level 
Historical Reports may provide additional information.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
invite her to submit any additional 
evidence which would assist in verifying 
the reported in-service stressors which 
she believes are responsible for her PTSD, 
to include the dates, locations, units 
involved, and identifying information 
concerning any other individuals involved 
in the events, including their names, 
ranks, and units of assignment.

2.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for her PTSD 
claim on appeal, as outlined by the Court 
in Dingess.

3.  AMC/RO should then inquire of JSRRC to 
check unit reports or histories of the 
units noted above for the period July 
1977, to determine if any entries related 
to the veteran are noted.

4.  After the above is complete, the 
AMC/RO shall review any additional 
evidence obtained and assess whether a VA 
examination is indicated to determine if 
there is any medical linkage between a 
confirmed military stressor and any 
diagnosed PTSD.

5.  Then readjudicate the veteran's claim in 
light of the additional evidence obtained.  
If the claim is not granted to her 
satisfaction, send her and her 
representative a Supplemental Statement of 
the Case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.
 
The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The veteran need take 
no action unless otherwise notified.  VA will notify her if 
further action is required on her part.  She has the right to 
submit additional evidence and argument concerning the claim 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


